TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00282-CV


Sean Gnekow, Appellant

v.

Harris Ronald Fisk and William Gnekow, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-03-004755, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Sean Gnekow no longer wishes to pursue this appeal against appellees
Harris Ronald Fisk and William Gnekow and has filed an unopposed motion to dismiss.  We will
grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


  
						 J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   August 11, 2010